
	

115 HR 6035 RH: Streamlining Communications for Investors Act
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 790
		115th CONGRESS2d Session
		H. R. 6035
		[Report No. 115–1009]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2018
			Mr. Budd introduced the following bill; which was referred to the Committee on Financial Services
		
		
			November 2, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Securities and Exchange Commission to revise section 230.163 of title 17, Code of
			 Federal Regulations, to apply the exemption offered in such section to
			 communications made by underwriters and dealers acting by or on behalf of
			 a well-known seasoned issuer.
	
	
 1.Short titleThis Act may be cited as the Streamlining Communications for Investors Act. 2.Exemption of communications made by underwriters and dealers acting by or on behalf of well-known seasoned issuer (a)In generalNot later than 120 days after the date of the enactment of this section, the Securities and Exchange Commission shall revise section 230.163(c) of title 17, Code of Federal Regulations, to apply the exemption offered in section 230.163 of title 17, Code of Federal Regulations, to written and oral communications made by an underwriter or dealer acting by or on behalf of a well-known seasoned issuer if, before such a communication is made—
 (1)the underwriter or dealer making such communication receives written authorization from the well-known seasoned issuer to act as its agent or representative; and
 (2)the well-known seasoned issuer authorized or approved such communication. (b)Inclusion in prospectusA well-known seasoned issuer shall identify in the prospectus filed for an offering each underwriter or dealer that has made oral or written communications related the offering in reliance on the exemption under section 230.163 of title 17, Code of Federal Regulations.
 (c)Treatment if revisions not completed in a timely mannerIf the Commission fails to complete the revisions required by subsection (a) by the time required by such subsection, the exemption offered in section 230.163 of title 17, Code of Federal Regulations, shall be deemed to apply to written and oral communications made by an underwriter or dealer acting by or on behalf of a well-known seasoned issuer if, before such a communication is made—
 (1)the underwriter or dealer making such communication receives written authorization from the well-known seasoned issuer to act as its agent or representative; and
 (2)the well-known seasoned issuer authorized or approved such communication.   November 2, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 